DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This final Office Action is in response to the amendment filed on February 19th, 2021 for application no. 16/665,150 filed on October 28th, 2019. Claims 1-27 are pending. In the present amendment, claims 1-2, 4, 11-12, 14-15, 17, 23-24 and 27 are amended.

Claim Objections
	Regarding Claim 27 (line 13), please change the recitation “for driving the command member” to - - for driving the [[command]] control member - - as the feature is previously referred to in claim 27 (line 5).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10, 12-22 and 24-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eisengruber et al. (US 8,272,488) cited in the IDS filed January 28th, 2020, hereinafter Eisengruber.

Regarding Claim 1, Eisengruber teaches a system for controlling the operating mode of an overrunning coupling assembly (Fig. 2, “planar or overrunning coupling or clutch assembly” 12 and Fig. 7a, “one-way clutch” 201) including first (“recess plate” 206) and second (“pocket plate” 202) coupling members having first (206) and second (202) coupling faces, respectively, in close-spaced opposition with one another, at least one of the coupling members (206, 202) being mounted for rotation about a rotary axis (Fig. 2, “axis” 24; col. 8, line 9 - “The one-way clutch 201 includes a pocket plate 202 having struts 204 contained therein, a recess plate 206, and a control plate or element 208, all generally of the type disclosed in the one-way clutches of FIGS. 1-5. The latching mechanism 200 may include a spring-biased locking strut 210 movable between an extended position in a locked condition of the mechanism 200 and a retracted position in the unlocked condition of the mechanism 200 in response to the control pressure signal 212”), the system comprising: 
a control member (“control plate” 208) mounted for controlled shifting movement between the coupling faces (206, 202); and 
a bi-directional actuator assembly (“strut detent latching mechanism” 200) including an actuator arm (“valve” 222) having an output member (“actuating pin” 216) “control pressure signal” 212) wherein the actuator assembly (200) further includes a device (“piston” 229) connected to the actuator arm (222) for driving the control member (208) in response to the actuator command signal (212) and,
wherein the actuator arm (222) also has a one-way locking member (“strut” 210) pivotally connected to the output member (216) for movement between a disengaged position (position seen in Fig. 7c) in which the control member (208) is permitted to shift relative to the second coupling member (202) and an engaged position (position seen in Fig. 7a) between the locking member (210) and a locking member-engaging portion (“inner shoulder” 234) of the second coupling member (202) to lock the control member (208) and the second coupling member (202) together to prevent the control member (208) from inadvertently shifting in a first direction (right in Fig. 7a) relative to the second coupling member (202) in the absence of the actuator command signal (212) received by the actuator assembly (200) and wherein the locking member (210) is connected to the device (229) so that the locking member (210) is allowed to rotate a predetermined amount (counterclockwise in Fig. 7a) before the output member (216) begins to shift the control member (208). 

Regarding Claim 2, Eisengruber teaches the system as claimed in claim 1, 
wherein the control member (Fig. 7a, 208) is a control or selector plate (“control plate 208”) rotatable about the rotary axis (Fig. 2, 24) between different angular positions (see example one-way clutch in Fig. 2). 

Claim 3, Eisengruber teaches the system as claimed in claim 1, 
wherein the coupling assembly (Fig. 7a, 201) is a clutch assembly (“one-way clutch 201”), 
the coupling members (206, 202) are clutch members and the coupling faces (206, 202) are clutch faces (see example one-way clutch in Fig. 2). 

Regarding Claim 4, Eisengruber teaches the system as claimed in claim 1, 
wherein the device (Fig. 7a, 229) includes either an electrically-powered device or a hydraulically-powered device (“piston 229”) connected to the actuator arm (222) for driving the control member (208) in response to the actuator command signal (col. 8, line 15 - “retracted position in the unlocked condition of the mechanism 200 in response to the control pressure signal 212 which flows through a control port 213 which communicates a source of the signal (not shown) to the interior of a housing 214 of the control apparatus”). 

Regarding Claim 5, Eisengruber teaches the system as claimed in claim 1, 
further comprising a biasing member (Fig. 7a, “spring” 228) which exerts a biasing force on the locking member (210) to bias the locking member (210) into the engaged position (position seen in Fig. 7a). 

Regarding Claim 6, Eisengruber teaches the system as claimed in claim 1, 
wherein the locking member (Fig. 7a, 210) is spring-biased (via spring 228) into the engaged position (position seen in Fig. 7a). 

Regarding Claim 7, Eisengruber teaches the system as claimed in claim 1, 
“spring-biased locking strut 210”) and the output member (216) is actuator linkage (“actuating arm or pin, generally indicated at 216”). 

Regarding Claim 8, Eisengruber teaches the system as claimed in claim 1, 
wherein the output member (Fig. 7a, 216) is coupled to the control member (208) via a semi-rigid connection (see Fig. 7a). 

Regarding Claim 9, Eisengruber teaches the system as claimed in claim 1, 
further comprising a biasing member (Fig. 7a, “spring” 220) which exerts a biasing force on the control member (208) during the shifting movement. 

Regarding Claim 10, Eisengruber teaches the system as claimed in claim 1, 
wherein the locking member-engaging portion (Fig. 7a, 234) is formed on a face (“housing” 214) of the second coupling member (202) spaced from the second coupling face (202; see arrangement in Fig. 7a). 

Regarding Claim 12, Eisengruber teaches the system as claimed in claim 3, 
wherein the clutch assembly (Fig. 7a, 201) is a selectable, one-way clutch assembly (“one-way clutch 201”) and 
wherein the first clutch member (206) is a notch plate (“recess plate 206”), 
the second clutch member (202) is a pocket plate (“pocket plate 202”) and the control member (208) is a selector plate (“control plate 208”) rotatable about the rotary axis (Fig. 2, 24). 

Regarding Claim 13, Eisengruber teaches the system as claimed in claim 8, 	wherein the control member (Fig. 7a, 208) has a hole (unreferenced by numeral 
the end portion (216) having the semi-rigid connection with the hole in the control member (208). 

Regarding Claim 14, Eisengruber teaches an overrunning coupling and control assembly (Fig. 7a, 201) comprising: 
a coupling subassembly (201) including first (206) and second (202) coupling members having first (206) and second (202) coupling faces, respectively, in close-spaced opposition with one another, at least one of the coupling members being mounted for rotation about a rotary axis (Fig. 2, 24) and the second coupling member (Fig. 7a, 202) including a locking member-engaging portion (234); 
a control member (208) mounted for controlled shifting movement between the coupling faces (206, 202); and 
a bi-directional actuator subassembly (200) including an actuator arm (222) having an output member (216) coupled to the control member (208) for selective, small-displacement, control member shifting movement relative to the second coupling member (202) between a first position (Fig. 7a) which corresponds to a first operating mode (Fig. 7a) of the coupling subassembly (201) and a second position (Fig. 7c) which corresponds to a second operating mode (Fig. 7c) of the coupling subassembly (201) in response to an actuator command signal (212),
wherein the actuator assembly (200) further includes a device (229) connected to the actuator arm (222) for driving the control member (208) in response to the actuator command signal (212), and 
wherein the actuator arm (222) also has a one-way locking member (210) pivotally connected to the output member (216) for movement between a disengaged position (Fig. 7c) in which the control member (208) is permitted to shift relative to the and wherein the locking member (210) is connected to the device (229) so that the locking member (210) is allowed to rotate a predetermined amount (counterclockwise in Fig. 7a) before the output member (216) beings to shift the control member (208). 

Regarding Claim 15, Eisengruber teaches the assembly as claimed in claim 14, 	wherein the control member (Fig. 7a, 208) is a control or selector plate (“control plate 208”) rotatable about the rotary axis (Fig. 2, 24) between different angular positions. 

Regarding Claim 16, Eisengruber teaches the assembly as claimed in claim 14, 	wherein the coupling subassembly (Fig. 7a, 201) is a clutch subassembly (“one-way clutch 201”), 
the coupling members (206, 202) are clutch members and the coupling faces (206, 202) are clutch faces (see example one-way clutch in Fig. 2). 

Regarding Claim 17, Eisengruber teaches the assembly as claimed in claim 14, 
wherein the device (Fig. 7a, 229) includes either an electrically-powered device or a hydraulically-powered device (“piston 229”) connected to the actuator arm (222) for driving the control member (208) in response to the actuator command signal (212). 

Regarding Claim 18, Eisengruber teaches the assembly as claimed in claim 14, 


Regarding Claim 19, Eisengruber teaches the assembly as claimed in claim 14, 
wherein the locking member (Fig. 7a, 210) is spring-biased (via spring 228) into the engaged position (see Fig. 7a). 

Regarding Claim 20, Eisengruber teaches the assembly as claimed in claim 14, 
wherein the locking member (Fig. 7a, 210) is a latching pawl (see Fig. 7a) and the output member (216) is actuator linkage (see Fig. 7a). 

Regarding Claim 21, Eisengruber teaches the assembly as claimed in claim 14, 
wherein the output member (Fig. 7a, 216) is coupled to the control member (208) via a semi-rigid connection (see Fig. 7a). 

Regarding Claim 22, Eisengruber teaches the assembly as claimed in claim 14, 
wherein the locking member-engaging portion (Fig. 7a, 234) is formed on a face (214) of the second coupling member (202) spaced from the second coupling face (202). 

Regarding Claim 24, Eisengruber teaches the assembly as claimed in claim 16, 
wherein the clutch subassembly (Fig. 7a, 201) is a selectable, one-way clutch subassembly (“one-way clutch 201”) and 
wherein the first clutch member (206) is a notch plate (“recess plate 206”), 
the second clutch member (202) is a pocket plate (“pocket plate 202”) and 
“control plate 208”) rotatable about the rotary axis (Fig. 2, 24). 

Regarding Claim 25, Eisengruber teaches the assembly as claimed in claim 21, 
wherein the control member (Fig. 7a, 208) has a hole (unreferenced by numeral in Fig. 7a) formed therein and the output member (216) has an end portion projecting therefrom (see Fig. 7a), 
the end portion (216) having the semi-rigid connection with the hole in the control member (208). 

Regarding Claim 26, Eisengruber teaches the assembly as claimed in claim 14, 
further comprising a biasing member (Fig. 7a, 220) which exerts a biasing force on the control member (208) during the shifting movement. 

Regarding Claim 27, Eisengruber teaches a system for controlling the operating mode of an overrunning coupling assembly (Fig. 7a, 201) including first (206) and second (202) coupling members having first (206) and second (202) coupling faces, respectively, in close-spaced opposition with one another, at least one of the coupling members being mounted for rotation about a rotary axis (Fig. 2, 24), the system comprising: 
a control member (Fig. 7a, 208) mounted for controlled shifting movement between the coupling faces (206, 202); and 
a bi-directional actuator assembly (200) including an actuator arm (222) having an output member (216) coupled to the control member (208) for selective, small-displacement, control member shifting movement relative to the second coupling member (202) between a first position (Fig. 7a) which corresponds to a first operating mode (Fig. 7a) of the coupling assembly (201) and a second position (Fig. 7c) which 
wherein the actuator assembly (200) further includes a device (229) connected to the actuator arm (222) for driving the command member (208) in response to the actuator command signal (212), and 
wherein the actuator arm (222) also has a one-way locking member (210) which has a center of gravity and which is pivotally connected to the output member (216) for limited rotation about an axis (through the pivot point of the strut 210) between a disengaged position (Fig. 7c) in which the control member (208) is permitted to shift relative to the second coupling member (202) and an engaged position (Fig. 7a) between the locking member (210) and a locking member-engaging portion (234) of the second coupling member (202) to lock the control member (208) and the second coupling member (202) together to prevent the control member (208) from inadvertently shifting in a first direction (right in Fig. 7a) relative to the second coupling member (202) in the absence of the actuator command signal (212) received by the actuator assembly (200) and wherein the center of gravity of the locking member (210) is located below the axis (see Fig. 7a) and wherein the locking member (210) is connected to the device (229) so that the locking member (210) is allowed to rotate a predetermined amount (counterclockwise in Fig. 7a) before the output member (216) begins to shift the control member (208).

Response to Arguments
The Applicant's arguments filed February 19th, 2021 are in response to the Office Action mailed February 9th, 2021. The Applicant's arguments have been fully considered.
Claims 1 and 14, Applicant’s argument that “claim 14 positively recites a coupling subassembly whereas claim 1 recites a coupling assembly in its preamble. Therefore, the scope of claims 1 and 14 are clearly different” is persuasive. Examiner withdraws the previously mentioned duplicate claim warning.
Regarding Claims 11 and 23, Applicant’s amendment has clarified the invention. As such, the relevant 112(b) rejections previously indicated in the last Office Action are withdrawn.
Applicant’s argument that Eisengruber does not teach “the locking member is connected to a device for driving the control member in response to an actuator command signal so that the locking member is allowed to rotate a predetermined amount before the output member begins to shift the control member” is not persuasive. Eisengruber clearly teaches a hydraulic piston device (Fig. 7a, 229) for driving a control member (208) in response to a hydraulic actuator command signal (212) so that a one-way locking member (210) is allowed to rotate counterclockwise before an output member (216) begins to shift the control member (208). For these reasons, claims 1-10, 12-22 and 24-27 stand rejected as presented above.

Allowable Subject Matter
Claims 11 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, Applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).
Reasons for allowance, if applicable, will be the subject of a separate communication to the Applicant or patent owner, pursuant to 37 CFR § 1.104 and MPEP § 1302.14.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James J. Taylor II whose telephone number is (571)272-4074.  The examiner can normally be reached on M-F, 8:00 am - 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        
JAMES J. TAYLOR II
Examiner
Art Unit 3659



/J.J.T./Examiner, Art Unit 3659